SUMMARY ORDER
Plaintiff-Appellant Laurence C. Jones, Jr. appeals from a judgment of the District Court dismissing his claim that he was denied reinstatement or appointment to competitive federal service in violation of the Veterans Preference Act of 1944. The District Court, accepting the recommendation of Magistrate Judge William I. Garfinkel, granted the defendant’s motion for judgment on the pleadings on the grounds that (1) it lacked jurisdiction over Jones’ claim, and (2) Jones failed to state a claim under the Veterans Preference Act upon which relief could be granted.
For substantially the reasons stated in Magistrate Judge Garfinkel’s Recommended Ruling, we affirm the judgment of the District Court.
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.